                                       Case 3:18-cv-01979-WHA Document 174 Filed 06/05/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   AMERICAN SMALL BUSINESS
                                       LEAGUE,
                                  11                                                     No. C 18-01979 WHA
                                                     Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                     ORDER GRANTING IN PART
                                       DEPARTMENT OF DEFENSE,                            MOTION TO COMPEL
                                  14
                                                     Defendant.
                                  15

                                  16                                       INTRODUCTION
                                  17        This order reviews government compliance with two prior summary judgment orders
                                  18   under the Freedom of Information Act. Plaintiff moves to compel production of documents
                                  19   withheld under Exemptions 4 and 5. Because the government’s redactions remain overbroad,
                                  20   the motion is GRANTED IN PART AND DENIED IN PART.
                                  21                                         STATEMENT
                                  22        Two prior orders recite the facts here. American Small Business League v. United States
                                  23   Dep’t of Def., 372 F. Supp. 3d 1018 (N.D. Cal. 2019) (Dkt. No. 58) (“March Order”); 411 F.
                                  24   Supp. 3d 824 (N.D. Cal. 2019) (Dkt. No. 153) (“November Order”). In brief, non-profit
                                  25   plaintiff American Small Business League promotes small business interests. To encourage
                                  26   subcontracting to small businesses, the Small Business Act requires government prime contract
                                  27   bidders to submit subcontracting plans. In 1990, Congress authorized the Department of
                                  28   Defense’s Comprehensive Subcontracting Plan Test Program, a voluntary program that lets
                                       Case 3:18-cv-01979-WHA Document 174 Filed 06/05/20 Page 2 of 9




                                   1   government prime contractors submit a single comprehensive plan for subcontracting to small

                                   2   businesses. The Defense Contract Management Agency of the DOD reviews prime contract

                                   3   compliance with the submitted plans (Dkt. No. 107-1 ¶¶ 4–5, 8).

                                   4        In relevant part here, plaintiff submitted several FOIA requests about Lockheed Martin

                                   5   and Sikorsky Aircraft’s subcontractor plan compliance and communications between the

                                   6   government and Sikorsky during their (sometimes) joint-defense of a prior FOIA case,

                                   7   American Small Business League v. Dep’t of Defense, Case No. C 14-02166 WHA, 2014 WL

                                   8   6662427 (N.D. Cal. Nov. 23, 2014) (“ASBL I ”). The government withheld and redacted many

                                   9   documents in the first category under FOIA Exemption 4 and in the second under Exemption 5.

                                  10   Plaintiff sued, won partial victories on Exemptions 4 and 5 after two rounds of summary

                                  11   judgment, and now contends the government’s subsequent productions remain deficient. This

                                  12   order follows full briefing, in camera review of five documents, and a hearing held
Northern District of California
 United States District Court




                                  13   telephonically due to the COVID-19 pandemic.

                                  14                                            ANALYSIS

                                  15        This order will not relitigate issues. The only question is whether the government

                                  16   complied with the plain language of the March and November summary judgment orders.

                                  17        1.      EXEMPTION 4.
                                  18        “Exemption 4 excepts from disclosure, as relevant here, commercial or financial

                                  19   information obtained from a person and privileged or confidential.” Following ASBL’s FOIA

                                  20   request, the government withheld reports evaluating Lockheed and Sikorsky’s compliance with

                                  21   its subcontracting plans. In the November order, this Court found the exemption covered “only

                                  22   information originating from the companies themselves.” The order explained:

                                  23                [G]overnment assessments and evaluations cannot be considered
                                                    “confidential” information for purposes of Exemption 4. This
                                  24                includes, for example, the government’s evaluations of a
                                                    contractor’s compliance with regulatory requirements, ratings,
                                  25                assessments of a contractor report’s accuracy, and
                                                    recommendations — e.g., a finding that an SSR report was
                                  26                “considered not accurate” (e.g., MSJ002082); that a company’s
                                                    suppliers were “not validating their size at time of award” (e.g.,
                                  27                ibid.); that an “SB goal” was “[n]ot met” because that company
                                                    “failed to meet the SB goal by” a certain percentage (e.g.,
                                  28                MSJ002087); and that the rating of a review was “[e]xceptional”
                                                                                      2
                                       Case 3:18-cv-01979-WHA Document 174 Filed 06/05/20 Page 3 of 9



                                                    (e.g., MSJ000743). Such information stemmed from the
                                   1                government, not the companies. No one can reasonably argue that
                                                    those evaluations by the government constituted information that
                                   2                belonged to the companies rather than the government.
                                   3   So, the November order directed the government to “release updated redacted versions” of the

                                   4   compliance reports at issue. It then explained:

                                   5                Any reasonably segregable portion of a record shall be provided to
                                                    any person requesting such record after deletion of the portions
                                   6                which are exempt. To this end, an agency must provide the court
                                                    with its reasons — as opposed to its simple conclusion — for its
                                   7                inability to segregate non-exempt portions of the documents, and
                                                    also to provide the court with a description of what proportion of
                                   8                the information in a document is non-exempt, and how that
                                                    material is dispersed throughout the document. It is not, however,
                                   9                required to commit significant time and resources to the separation
                                                    of disjointed words, phrases, or even sentences which taken
                                  10                separately or together have minimal or no information content.
                                  11   411 F. Supp. 3d at 828–30, 836–37 (quotations and citations omitted). In sum, information

                                  12   taken unaltered from Sikorsky’s submissions may be redacted; government information and
Northern District of California
 United States District Court




                                  13   analysis must be disclosed. And, though the government need not redact word by word, any

                                  14   reasonably segregable government information must be disclosed.

                                  15        Plaintiff wants the compliance reviews completely disclosed and selected one Lockheed

                                  16   and three Sikorsky compliance reviews for in camera review. Upon review, this order

                                  17   concludes the government’s redactions remain, in part, overbroad.

                                  18        Now, plenty of information within the compliance reviews does appear to be bare

                                  19   company information. Lockheed’s fiscal year 2014 review (SUPP000435–58), provided with

                                  20   both redactions and recent disclosures marked, illustrates this. It includes, for example, tables

                                  21   listing subcontracting spending for different small business categories year over year

                                  22   (SUPP000437), specific spending goals in each category (SUPP000441), and specific

                                  23   expenditures including dates, small business names, and contract values (SUPP000447–450).

                                  24   Though much company data comes as hard data, some comes as prose. The report recites

                                  25   specific Lockheed practices (SUPP000436, 443–44, 454) and specific activity (SUPP000438–

                                  26   49, 441–442, 446–47, 452–55, 457). The government appropriately redacted this information.

                                  27        Other compliance reports both hit and miss this mark. For example, Sikorsky’s fiscal year

                                  28   2013 review appropriately redacts several pages plainly reciting Sikorsky’s internal procedures
                                                                                         3
                                       Case 3:18-cv-01979-WHA Document 174 Filed 06/05/20 Page 4 of 9




                                   1   for accomplishing its small business subcontracting goals, though disclosing the resulting

                                   2   government evaluations (SUPP001223–30, 1234–36). It also appropriately redacts tables

                                   3   listing specific subcontracts (SUPP001230–32), and subcontracting in various categories year-

                                   4   over-year (SUPP001219).

                                   5        But other portions of that review should be disclosed. Recall that evaluations — e.g., a

                                   6   finding that “that an SB goal was [n]ot met because that company failed to meet the SB goal by

                                   7   a certain percentage” — remain the government’s. See id. at 830 (quotation omitted). Take, for

                                   8   example, this clipping from Part II, Section 1, of Sikorsky’s fiscal year 2013 review:

                                   9

                                  10

                                  11
                                                                         SAC has continued to meet and exceed all
                                  12                negotiated small business subcontracting goals since FY12.
Northern District of California
 United States District Court




                                  13                                                                     SAC did meet
                                                    and exceed their SB goal.
                                  14

                                  15   (SUPP001220). Though the conclusions of the government’s own evaluations have been

                                  16   disclosed, it appears most of the government’s analysis remains redacted. This cannot be.

                                  17        The quantitative values, the amount of money flowing through Sikorsky to small

                                  18   businesses (whether given in absolute dollars or percentages of total revenue) remains company

                                  19   information. But the qualitative assessments of the hard data remain the government’s

                                  20   evaluation of Sikorsky. So, the current redactions unnecessarily shield valuable, qualitative

                                  21   government assessments. The November order’s recognition that the government need not

                                  22   painstakingly redact word by word did not invite lackadaisical over-redaction. As noted, “[a]ny

                                  23   reasonably segregable” government information must be disclosed — the primary guide being

                                  24   the term “reasonabl[e].” The company’s numbers and the governments’ analysis remain

                                  25   segregable with reasonable effort. For example, a more reasonable redaction would read:

                                  26                Small Business:
                                                    SAC’s subcontracting to small business fluctuated from            %
                                  27                to      % over the past four years. It has steadily been increasing
                                                    from FY10 to FY13. SAC’s overall negotiated 4-year average
                                  28                goal is       % for SB. SAC’s 4-year actual subcontracting
                                                                                      4
                                       Case 3:18-cv-01979-WHA Document 174 Filed 06/05/20 Page 5 of 9



                                                    average is        %. SAC has continued to meet and exceed all
                                   1                negotiated small business subcontracting goals since FY12. SAC’s
                                                    SB actual subcontracting performance for FY13 reported
                                   2                achievement of         % against a         % goal. SAC did meet
                                                    and exceed their SB goal.
                                   3

                                   4   Sikorsky’s bare data would remain redacted, and government analysis would be disclosed.

                                   5   Compared to the government’s, these more limited redactions provide valuable insight into the

                                   6   government’s evaluation of the companies at, as far as this order discerns from the briefing, no

                                   7   greater cost. Thus, reasonably, the government ought to limit its redactions accordingly.

                                   8        Similarly, Sikorsky’s fiscal year 2014 review over-redacts some conclusions. For

                                   9   example, following the heading “Risk Rating” in the summary and recommendations portion,

                                  10   the government redacted:

                                  11                DCMA assigned Sikorsky a High Risk Rating. DCMA was unable
                                                    to validate the dollars reported on the FY14 SSR.
                                  12
Northern District of California




                                                    Performance Rating: In summary, Sikorsky has displayed “Good
 United States District Court




                                  13                Faith Effort” when it comes to supporting Small Business
                                                    concerns. Sikorsky performed well against making their goals on
                                  14                their FY14 Initiatives and Industry Targets. DCMA applauds
                                                    Sikorsky for their efforts in this area of their Small Business
                                  15                Subcontracting Program. However, after thorough review, DCMA
                                                    has identified a number of areas that need to be improved.
                                  16                Throughout the annotations are made stating recommendations. A
                                                    summary of those recommendations are listed below. A corrective
                                  17                action plan is required thirty days after the receipt of this form.
                                  18   It is hard to classify this language as anything other than the government’s evaluation of

                                  19   Sikorsky’s compliance. Thus, it must be disclosed (SUPP001156).

                                  20        As a final note, plaintiff cites some inconsistent redaction as evidence that the reports

                                  21   should be further released. Specifically, the government previously released a table of

                                  22   Lockheed’s small business expenditures year-over-year but has kept similar tables in other

                                  23   reports redacted (compare SUPP000437 with SUPP001219, SUPP001141). Subcontract

                                  24   expenditures are company data and, thus, not the sort of government-created information at

                                  25   issue here. Regardless, the government explains the differences stem from information

                                  26   disclosed previously (and not re-redacted) under the Exemption 4’s competitive harm test,

                                  27   since rejected by Food Mktg. Inst. v. Argus Leader Media, 588 U.S. ___, 139 S. Ct. 2356

                                  28   (2019).
                                                                                      5
                                       Case 3:18-cv-01979-WHA Document 174 Filed 06/05/20 Page 6 of 9




                                   1         The government shall release updated versions of the compliance reports, redacted as

                                   2   demonstrated above. But, because portions of bare company information remain in the reports,

                                   3   they will not be ordered disclosed in their entirety, at least in this order

                                   4        2.       EXEMPTION 5.
                                   5         Exemption 5 “protects from disclosure interagency or intra-agency memorandums or

                                   6   letters which would not be available by law to a party other than an agency in litigation with the

                                   7   agency.” Earlier in this case, the government withheld its communications with Sikorsky

                                   8   during ASBL I. The March order found “that communications between the government and

                                   9   Sikorsky during ASBL I concerning a joint litigation strategy were ‘intra-agency’ for the

                                  10   purposes of Exemption 5” and, thus, might be withheld. But, “[w]hile th[at] order f[ound] that

                                  11   the common interest doctrine applie[d] to Exemption 5, it d[id] not blindly bless the

                                  12   government’s mere invocation of a common interest.” Thus, the order warned, “[d]ocuments
Northern District of California
 United States District Court




                                  13   exchanged before a common interest agreement [was] established are not protected from

                                  14   disclosure.” Application of the doctrine thus required the “determination of the point in time

                                  15   when the government decided to partner with Sikorsky in pursuing the Exemption 4 redactions

                                  16   and when the partnership ended.” 372 F. Supp. 3d at 1028, 1031–32 (quotation omitted).

                                  17         As of the March order, the only joint-defense agreement submitted covered the one month

                                  18   between September and October 2017, but the government sought to withhold communications

                                  19   falling well outside those dates. Though the order recognized “a joint strategy agreement is not

                                  20   required to be reduced to writing,” it stated just as plainly that the agreement “must actually

                                  21   have been made.” Simply:

                                  22                 “For the doctrine to apply, an agency must show that it had agreed
                                                     to help another party prevail on its legal claims at the time of the
                                  23                 communications at issue because doing so was in the public
                                                     interest . . . “[M]ere ‘indicia’ of joint strategy as of a particular
                                  24                 point in time are insufficient to demonstrate that a common interest
                                                     agreement ha[d] been formed.”
                                  25

                                  26   Thus, the order directed, “the government shall release all communications that were not

                                  27   legitimately made pursuant to a joint-defense agreement (unless protected by another FOIA

                                  28
                                                                                         6
                                       Case 3:18-cv-01979-WHA Document 174 Filed 06/05/20 Page 7 of 9




                                   1   exemption).” Id. at 1032 (quoting Hunton & Williams v. United States Dep’t of Just., 590 F.3d

                                   2   272, 285–87 (4th Cir. 2010)).

                                   3        Some fundamentals, unstated in the March order, appear to require articulation. Yes, an

                                   4   agreement does not require a written instrument. But mere parallel conduct does not make an

                                   5   agreement. And, the parties’ subjective understandings don’t cut it. Conduct only implies an

                                   6   agreement when, from the circumstances, an objective observer would conclude one was

                                   7   formed. Baltimore & O.R. Co. v. United States, 261 U.S. 592, 598 (1923); Retired Emps. Ass’n

                                   8   Orange Cty., Inc. v. County of Orange, 266 P.3d 287, 290 (Cal. 2011); REST. 2d CONT. § 53.

                                   9        To summarize: the government and Sikorsky don’t need a written agreement (though

                                  10   careful lawyers would always have one). But to withhold or redact communications, they must

                                  11   prove up an agreement existed to jointly defend the case. Simply working together isn’t

                                  12   enough. An agreement requires one party to offer, “let’s work together to defend against
Northern District of California
 United States District Court




                                  13   plaintiff’s claims” and acceptance, “yes, let’s do that. Agreed” or some objective manifestation

                                  14   of assent via conduct. There must be a clear start date and a clear end date, both marked by a

                                  15   decision. And there must be some articulation of the public interest justifying the agreement.

                                  16   All of this must precede the communications to be protected.

                                  17        Plaintiff complains the government’s continued redaction of communications between

                                  18   November 17 to 23, 2014, January 21, 2015 to March 30, 2017, September 11 to October 11,

                                  19   2017, and November 15, 2017 to March 5, 2018, violate the order. This is partially correct.

                                  20        The government has never established that a joint-defense agreement began on November

                                  21   17, 2014. To start, at least one of the government’s own declarants admitted no agreement

                                  22   existed until September 2017 (Dkt. No. 44-5 at ¶ 9). The government only says that in

                                  23   November 2014 it agreed to the scope of redactions with Sikorsky. But parties with divergent

                                  24   interests agree all the time — it’s called a compromise, not a joint defense. The government

                                  25   then concludes, without offering any underlying facts, that it worked in “in concert” with

                                  26   Sikorsky to defend the redaction scope. The Court already said mere indicia of a joint strategy

                                  27   remain insufficient. Moreover, no agreement appears. Review of the record reveals that

                                  28   Sikorsky sent the government an outline for a response they might draft together. What became
                                                                                      7
                                       Case 3:18-cv-01979-WHA Document 174 Filed 06/05/20 Page 8 of 9




                                   1   of this outline remains unclear. Regardless, the government does not allege it construed the

                                   2   outline as an offer to jointly defend the case with Sikorsky. No more than indicia of joint

                                   3   strategy appearing, communications redacted during this time period shall be produced in full

                                   4   (Dkt. Nos. 167 at 10–11; 167-1, Ex. E).

                                   5        Nor has the government established a joint-defense agreement beginning on January 21,

                                   6   2015. As before, the government contends that when it and Sikorsky both appealed in ASBL I,

                                   7   they “acted in concert and pursuant to their common interest to appeal.” Again, indicia of a

                                   8   joint strategy remain insufficient. The two must have reached an agreement to jointly appeal.

                                   9   And, once again, the government points to no offer to jointly appeal and no acceptance of that

                                  10   offer. Without both, no agreement can exist. Communications from this period must also be

                                  11   disclosed (Dkt. No. 167 at 11–12).

                                  12        As the prior order recognized, and in camera review of the agreement confirms,
Northern District of California
 United States District Court




                                  13   “government and Sikorsky waited until September 2017 to enter into a formal joint-defense

                                  14   agreement and withdrew from the agreement just a month later in October 2017” (Dkt. Nos. 44-

                                  15   5 at ¶ 9, 64-3 at ¶ 12). 372 F. Supp. 3d at 1032. Government declarants explained that the

                                  16   public interest favored the joint-defense because if the government’s assurances of

                                  17   confidentiality rang hollow, the companies would withdraw from the voluntary Test Program.

                                  18   Thus, the companies’ own satisfaction with FOIA disclosures ensured continued viability of the

                                  19   Test Program more than the government’s own satisfaction with the disclosures (Dkt. No. 167

                                  20   at 15). A legitimate joint-defense agreement backed by the public interest existing,

                                  21   communications during this period may remain redacted.

                                  22        Last, the government has adequately demonstrated a joint-defense agreement existed from

                                  23   November 15, 2017, to March 5, 2018. On November 15, the government sent Sikorsky a joint-

                                  24   defense agreement for the purposes of defending the remainder of the government’s

                                  25   withholdings under Exemption 4. Though Sikorsky did not sign the plan, it performed.

                                  26   Sikorsky and the government jointly planned discovery and jointly drafted a motion for

                                  27   summary judgment. Moreover, the motion drafts included the headers “PRIVILEGED AND

                                  28   CONFIDENTIAL” and “SUBJECT TO JOINT DEFENSE AGREEMENT” (Dkt. No. 64-3 ¶
                                                                                      8
                                       Case 3:18-cv-01979-WHA Document 174 Filed 06/05/20 Page 9 of 9




                                   1   13). That manifests assent to a joint defense. Plaintiff noted at the hearing that Sikorsky

                                   2   submitted no declarations, in opposition to the motion, to prove an agreement’s existence. But,

                                   3   as above, Sikorsky’s subjective understanding of the circumstances don’t matter because the

                                   4   existence of the agreement turns on objective manifestations of assent. Those manifestations

                                   5   here imply the agreement.

                                   6         Confirming the existence of the agreement, the government affirmatively decided to end

                                   7   the joint-defense agreement and release all documents still being withheld on March 5. As

                                   8   above, government declarants established that the joint defense served the public interest

                                   9   because the continuation of the Test Program depended heavily on the companies’ continued

                                  10   faith in the government’s confidentiality assurances (Dkt. No. 167 at 13–15). A legitimate

                                  11   unwritten joint-defense agreement appearing, communications from this period may remain

                                  12   redacted.
Northern District of California
 United States District Court




                                  13                                          CONCLUSION

                                  14        The motion is GRANTED IN PART AND DENIED IN PART. The government shall disclose

                                  15   updated redacted compliance reports according to the examples above. The government shall

                                  16   again disclose communications not actually subject to a legitimate joint-defense agreement.

                                  17   These disclosures shall be completed by July 2.

                                  18        IT IS SO ORDERED.

                                  19   Dated: June 5, 2020.

                                  20

                                  21
                                                                                              WILLIAM ALSUP
                                  22                                                          UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       9
